Citation Nr: 0024809	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-35 063	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for postoperative 
arthrotomy, left knee, with early traumatic arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1978 to 
September 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim for an increased 
evaluation has been obtained insofar as possible by the 
RO.

2. The appellant's postoperative arthrotomy, left knee, with 
early traumatic arthritis, is principally manifested by 
pain, crepitus, laxity, recurrent subluxation, 
instability, slight limitation of motion and x-ray 
findings of early traumatic arthritis.


CONCLUSION OF LAW

1. The criteria for a disability evaluation in excess of 20 
percent for postoperative arthrotomy, left knee, with 
traumatic arthritis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.71(a), Diagnostic 
Code 5257 (1999).

2. The criteria for a separate disability evaluation of 10 
percent for traumatic arthritis of the left knee have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.40, 4.59, 4.71(a), Diagnostic Codes 5003, 5010, 
5260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant's claim of entitlement to an increased 
disability evaluation for bilateral patellofemoral syndrome 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, she has presented a claim which is 
plausible.  Generally, claims for increased evaluations are 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Because the appellant's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the appellant was provided a recent VA examination for her 
knee as well as an earlier VA examination.  The appellant has 
not indicated that there is any other relevant evidence 
available but not yet of record.  Overall, the Board finds 
that no further assistance is required to comply with the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(1999).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1999). 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1999).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just". 38 C.F.R. § 
4.6 (1999).  The Rating Schedule provides that the range of 
motion of the knee is zero degrees on extension to 140 
degrees on flexion.  38 C.F.R. § 4.71, Plate II (1999).  

II.  Evidence

The appellant's postoperative arthrotomy, left knee, was 
originally evaluated as 10 percent disabling by a rating 
decision dated in June 1979.

In April, 1996 the appellant filed for an increased 
evaluation, claiming that her postoperative arthrotomy of the 
left knee had worsened since the June 1979 rating decision.  
After VA examination, the RO increased the appellant's 
disability rating to 20 percent for her postoperative 
arthrotomy of the left knee but the appellant continues to 
assert that a higher rating is warranted.

The report of VA examination in May 1996 shows that the 
appellant could heel walk and toe walk satisfactorily and had 
equal reflexes in both knees.  She complained that her left 
knee gave out on her and caused her to fall. It remained 
unstable.  She had 152 degrees of flexion in both knees.  
There was 1+ crepitus on motion.  She had a markedly positive 
patellofemoral compression test for pain on the left knee.  
There was laxity of the patella retinaculum on the left.  X-
rays showed a lateral riding patella with early degenerative 
changes on the patella articular surface.  The examiner 
provided a diagnosis of recurrent subluxations of the left 
patella with early degenerative arthritis in the knee.

A second VA examination was performed in June 1998.  The 
examiner noted that the appellant complained of pain on 
prolonged standing or sitting.  She complained the she could 
not fully extend the left knee past 20 degrees of flexion, 
but on testing reflexes, she actively extended the left knee 
completely.  There was no synovial effusion on the left knee.  
The examiner found that the appellant had a small endpoint on 
the Lachman and has about a 1.0 centimeter translation of the 
tibia forward on the femur.  The examiner noted flexion to 
136 degrees and full extension of the left knee.  The left 
calf, knee, and thigh measured slightly greater in 
circumference than corresponding points on the right lower 
extremity.  The appellant again had a positive patellofemoral 
compression test on the left.  The diagnosis is early 
traumatic arthritis of the left knee secondary to previous 
open arthrotomy of the left knee.  In September 1998, the 
examiner added to his report by stating that there was 
definite anterior-posterior instability of the left knee but 
not medial or lateral instability of the left knee.

III.  Analysis

The appellant asserts that a disability rating in excess of 
20 percent is warranted for her service-connected 
postoperative arthrotomy, left knee, with early traumatic 
arthritis.

The appellant's service-connected left knee disability is 
rated under the provisions of Diagnostic Code 5257, 
impairment of the knee, recurrent subluxation and lateral 
instability.  Under Diagnostic Code 5257, a 10 percent 
disability evaluation requires slight impairment of either 
knee.  A 20 percent evaluation requires moderate impairment.  
A 30 percent evaluation requires severe impairment.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1999). 

The medical evidence of record reveals that the appellant had 
complaints of pain, discomfort, instability, and subluxation 
of the left knee.  The May 1996 and June 1998 VA examination 
reports establish that the veteran has instability and 
subluxation of the left knee.  She describes frequent 
dislocation of the patella and anterior-posterior instability 
is in evidence.  However, the instability is not shown to be 
more than moderate.  There is no medial or lateral 
instability and there is no effusion.  Overall the Board 
finds that these symptoms most closely approximate a 20 
percent rating under Diagnostic Code 5257, which is moderate 
recurring subluxation and instability of the knee.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257 (1999).

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in 
this case, where the diagnostic code under which the veteran 
is rated, 38 C.F.R. § 4.71(a), Diagnostic Code 5257, is not 
predicated on loss of range of motion, §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996). 

The appellant's left knee disability may also be rated under 
Diagnostic Codes 5010 and 5003, traumatic or degenerative 
arthritis, since there are X-ray findings of early 
degenerative changes on the patella articular surface.  
Additionally, the examiners have provided a diagnosis of 
early traumatic arthritis of the left knee.  Traumatic 
arthritis is rated as if it were degenerative arthritis.  
38 C.F.R. § 4.71(a), Diagnostic Code 5010 (1999).  Diagnostic 
Code 5003 specifies that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  

Diagnostic Codes 5260 and 5261, are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (1999).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees will result in the 
assignment of a 10 percent rating, limitation of flexion to 
30 degrees warrants a 20 percent evaluation and limitation of 
flexion to 15 degrees warrants a 30 percent evaluation, the 
highest schedular evaluation under this diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants 10 
percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Limitation of extension of the 
knee to 30 degrees warrants a 40 percent evaluation and 
limitation of extension of the knee to 45 degrees warrants a 
50 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  Id.

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation of 10 percent under Diagnostic Codes 
5260 or 5261.  The medical evidence demonstrates that the 
appellant had 152 degrees of flexion in her left knee in 1996 
and 136 degrees of flexion of her left knee in 1998.  In 
order for a disability evaluation of 10 percent to be 
assigned under Diagnostic Code 5260, flexion must be limited 
to 45 degrees or less.  Thus, the Board concludes that a 
rating of 10 percent is not warranted under Diagnostic Code 
5260.  38 C.F.R. § 4.71(a), Diagnostic Code 5260 (1999).

In order for a disability evaluation of 10 percent to be 
assigned under Diagnostic Code 5261, extension of the left 
knee must be limited to 10 degrees or more.  Extension of the 
left knee was shown as full on the report of both VA 
examinations in May 1996 and June 1998.  Though the veteran 
complained of loss of 20 degrees of extension on the latter 
examination, she could fully extend her knee actively on 
reflex testing.  Thus, the Board concludes that a rating of 
10 percent is not warranted under Diagnostic Code 5261.  
38 C.F.R. § 4.71(a), Diagnostic Code 5261 (1999).

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
appellant's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the appellant complained of pain on 
prolonged standing or sitting.  The Board notes that pain was 
considered when the range of motion testing was performed.  
The medical evidence shows that the appellant takes pain 
medication for her left knee.  As will be discussed, a 
compensable rating pursuant to 38 C.F.R. § 4.59 is warranted, 
but the demonstrable dysfunction caused by pain does not 
exceed that which would warrant a minimal compensable rating.

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the left 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for application 
in this case.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
appellant.  In this case, the Board finds no provision upon 
which to assign a rating in excess of 20 percent for the left 
knee disability.  

The Board notes that the appellant's claim must also be 
viewed in light of VAOPGCPREC 23-97 (hereinafter G.C. Prec. 
Op. 23-97) and VAOPGCPREC 
9-98 (hereinafter G.C. Prec. Op. 9-98).  In G.C. Prec. Op. 
23-97, General Counsel stated that when a knee disorder is 
rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  In G.C. Prec. 
Op. 9-98, General Counsel stated if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59. 

The Board finds that a separate and additional 10 percent 
evaluation is warranted under Diagnostic Codes 5003 and 5260 
and 38 C.F.R. § 4.59.  The medical evidence of record 
demonstrates that from 1996 to 1998, the range of motion of 
the left knee was from zero degrees on extension to 136 to 
152 degrees on flexion.  Further, she exhibited crepitus on 
motion and pain on compression testing.  The exhibited 
limitation of motion is not sufficient to warrant even a 
noncompensable evaluation under Diagnostic Codes 5260 or 
5261.  However, since the medical evidence does show X-ray 
evidence of arthritis of the left knee, and the appellant has 
demonstrable evidence of pain of the left knee, a separate 10 
percent evaluation is warranted.  See G.C. Prec. Op. 23-97 
and 9-98.

After considering all possible rating criteria, the Board 
finds that separate evaluations of 20 percent under 
Diagnostic Code 5257 and 10 percent under Diagnostic Code 
5003 and 5260 and 38 C.F.R. § 4.59 are warranted for the 
postoperative arthrotomy, left knee, with early traumatic 
arthritis.



ORDER

Entitlement to a disability rating in excess of 20 percent 
for postoperative arthrotomy of the left knee is denied.

Entitlement to a separate 10 percent disability rating for 
early traumatic arthritis of the left knee is granted subject 
to the regulations governing the award of monetary benefits.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

